Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,441,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed respiratory mask, the prior art does not disclose, either alone or suggest in combination, a mask including a sealing arrangement, a frame, headgear having first and second side straps, a crown strap, and a rear strap, wherein the first and second side straps are inelastic, wherein the sealing arrangement includes a pair of nasal prongs each having a main body and a sealing surface defining an outlet, the main body being an elongate tube having a wall structure and a constant-force spring to bias the sealing assembly towards a nare of the patient, the constant-force spring permitting the prong to accommodate patients of varying head circumferences/facial geometry by adjusting in length while applying a constant force within an adjustment range as set forth in independent claim 17. 
 The closest prior art references of record are: Goldstein (6,012,455), Haibach et al. (2014/0366885), Goodwin et al. (2012/0157794), Quinn (2016/0089261), Matula, Jr. et al. (7,370,652), Correa et al. (6,119,694), White et al. (7,493,902), Guney et al. (2009/0044808), Gunaratnam (2008/0105264), Rummery et al. (2010/0307502), Rummery et al. (2012/0132209), Wells et al. (9,889,267), and Lubke et al. (2006/0283461).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/Primary Examiner, Art Unit 3785